IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-77,926-01


BILLY BRUCE LEE, Relator

v.

GREGG COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 023873-B IN THE 124TH DISTRICT COURT
FROM GREGG COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he mailed motions to be filed on May 9, 2012, and
made three requests for a response concerning the cost of copies of documents in his file. Relator
alleges that the last of the three requests was mailed on May 29, 2012.
	 In these circumstances, additional facts are needed. The respondent, the District Clerk of
Gregg County, is ordered to file a response, addressing whether she received such a request from
relator and, if so, detailing the nature of her response. If the District Clerk received such a request
from relator, copies of the request and any responses made to the request shall be included in the
response to this order. The respondent shall also address whether motions mailed on May 9, 2012
were received, and if so, whether they were filed. 
	This motion for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response. Such response shall be submitted within 30 days
of the date of this order.


Filed: September 26, 2012
Do not publish